DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kristen Salvaggio and Brian T. Moriarty on 3/9/21.

The application has been amended as follows: 

Paragraph [0082] of the specification is amended as follows:
[0082] In some embodiments, vent cap 270 may be essentially as described in International Publication WO2013/020170FIGS. 6A and 6B, wherein the vent cap 270 may optionally have "internal" vent cap features locatable within outer chamber 240 which facilitate the desired positioning of the distal seal 260 during operation of the mixing device 100. The "internal" vent cap features may be, for example, projections such as posts, prongs, flex arms, or the like which are configured to correctly position the distal seal 260 upon axial translation within the outer Docket No. 5474.1030-013chamber 240, with reference to the one or more apertures 211A, B, to enable substantially all of the first substance within the outer chamber 240 to be passed-through to the inner chamber. FIG. 6A shows an embodiment of the vent cap 270 having vents 271A, B, C, D and posts 272A, B, C, D, which would be internally located inside outer chamber 240. FIG. 6B shows an embodiment of the vent cap 270 having flex arms 273A, B, C which would be internally located inside outer chamber 240. The apertures 211A, B between the outer 240 and inner 230 chambers are desired to remain open to allow movement of the first substance until substantially all of the first substance is pushed out of the outer chamber 240 by the proximal mixing plunger seal 250. This may be achieved by the compressibility of the proximal seal 250 itself. Additionally or alternatively, the dimensions and the flexing capabilities of the internal vent cap features may be configured to align the distal seal 250 with the apertures 211A, B to ensure that substantially all of the first substance within the outer chamber 240 to be passed-through to the inner chamber 230. Accordingly, the distal seal 260 is permitted to float or self-adjust with reference to the apertures 211, B so that the apertures 211A. B remain open until the proximal mixing plunger seal 250 contacts the distal seal 260 and substantially all of the first substance is pushed out of the outer chamber 240 into the inner chamber 230 by the proximal mixing plunger seal 250. 
Claim 1 is being amended as follows:
1. A method of assembling a syringe comprising: 
mounting an actuating device to a a mixing device, the mixing device including an inner barrel, an outer barrel, an outer chamber between the inner barrel and the outer barrel, a delivery plunger seal disposed in the inner barrel, and a mixing plunger seal disposed in the outer chamber; 
disposing a delivery plunger of the actuating device to bear against the delivery plunger seal; 
disposing a mixing plunger of the actuating device to bear against the mixing plunger seal, the mixing plunger being releasably engaged with a trigger member of the actuating device, the trigger member being operable to initiate a biasing member to facilitate depression of the mixing plunger to thereby mix a plurality of substances in the mixing device as part of a mixing process; and 
affixing a vent cap comprising one or more vents to a portion of the inner barrel that is located distally of one or more fluid paths in the inner barrel to allow for venting of air from the outer chamber during the mixing process.

Claim 2 is being amended as follows:
2. The method of Claim 1, wherein mounting the actuating device to the mixing device includes releasably connecting or coupling a housing of the actuating device to the outer barrel of the mixing device.

Claim 4 is being amended as follows:
4. The method of Claim 1, further comprising attaching a removable sealing membrane to the mixing device prior to mounting the actuating device to the mixing device.

Allowable Subject Matter
Claims 1, 2, and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner has considered the prior art and applicant’s arguments (see Remarks submitted 12/16/2020) in view of the most recent amendments. While Haber et al. (US 5,312,336, cited previously and hereinafter ‘Haber’) teaches many of the limitations of claim 1 (see 06/16/2020 Non-Final Rejection), Haber is silent to the limitations of affixing a vent cap comprising one or more vents to a portion of the inner barrel that is located distally of one or more fluid paths in the inner barrel to allow for venting of air from the outer chamber during the mixing process in combination with the rest of the limitations of claim 1. No reference was found that would have made it obvious to one having ordinary skill in the art to modify Haber to include these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/James D Ponton/            Examiner, Art Unit 3783                                                                                                                                                                                            	/BHISMA MEHTA/            Supervisory Patent Examiner, Art Unit 3783